Exhibit 10.1

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release (“Agreement”), is made this 31, day of
October, 2017, and is entered into by, between and among Elite Legacy Education,
Inc. (f/k/a Tigrent Group Inc.), Rich Dad Education, LLC, and Tigrent
Enterprises, Inc. (collectively “Plaintiffs”) and Cynergy Holdings, LLC, Bank of
America, N.A., BA Merchant Services, LLC, BMO Harris Bank, N.A., and Moneris
Solutions, Inc. (each a “Defendant” and collectively “Defendants”) (each a
“Party” and together, the “Parties”). The Effective Date of this Agreement shall
be the latest of the calendar dates on the signature page(s) of this Agreement
after the Agreement is signed by all Parties.

 

In consideration of the covenants set forth below, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

RECITALS

 

A.       Plaintiffs and Defendants are parties to a lawsuit pending in the
Supreme Court of the State of New York, County of Queens, titled Tigrent Group
Inc. et al. v. Cynergy Holdings, LLC, et al., No. 703951/2013 and the Supreme
Court of the State of New York, Appellate Division, Second Department, Docket
Nos. 2016-6009 and 2016-6012 (“Action”).

 

B.       To avoid the time and expense of litigation, and without any admission
of liability or fault, the Parties agree to settle the Action on the terms and
conditions set forth below.

 

TERMS AND CONDITIONS

 

1.0       PAYMENT AND DISMISSAL OF THE ACTION

 

1.1       Payment. In full and final resolution and satisfaction of all of the
actual or potential claims that Plaintiffs asserted against Defendants in the
Action, or could have asserted against Defendants in the Action, Defendants
shall pay $5 Million Dollars ($5,000,000) (the “Settlement Amount”) to Legacy
Education Alliance Holdings, Inc., as Plaintiffs’ designee to receive the
Settlement Amount, not later than seven (7) business days after the Effective
Date by check or wire transfer to an account to be specified by Plaintiffs. With
respect to the payment of the Settlement Amount or any portion thereof by check,
such payment shall not be complete unless and until such check clears and the
funds are received by Plaintiffs’ designee.

 





 

 

1.2       Dismissal. Not later than seven (7) days after the Settlement Amount
is paid to Plaintiffs, Defendants shall file a Stipulation of Dismissal with
Prejudice in the form attached as Exhibit A (“Stipulation”) to (i) effect
dismissal of the Action with prejudice, with each Party to bear its own
attorneys’ fees and costs; and (ii) authorize the Court in the Action to retain
jurisdiction to enforce this Agreement. Not later than seven (7) days after the
Settlement Amount is paid to Plaintiffs, Defendants shall file a Stipulation of
Withdrawal of Appeals in the form attached as Exhibit B to effect the withdrawal
and/or dismissal of Appeal Nos. 2016.6009 and 2016.6012 pending in the Appellate
Division, Second Department.

 

1.3       No Admission of Liability. Each Party expressly denies any liability
or wrongdoing, and nothing in this Agreement constitutes an admission by any
Party regarding any claim or defense. The Parties agree that neither the
existence of this Agreement nor the terms of this Agreement shall be used in any
manner by a Party in any future action or proceeding as evidence of the rights,
duties, or obligations of any Party, except in an action to enforce the terms of
this Agreement or as otherwise provided in this Agreement.

 

1.4       Parties to Bear Own Costs and Fees. Each Party shall bear its own
costs and attorneys’ fees incurred in the Action.

 

2.0       RELEASE

 

2.1       Release Of Defendants. Other than for breaches of this Agreement, and
except as reserved in Section 2.6 below, Plaintiffs irrevocably release and
forever discharge Defendants and each of their respective officers, directors,
employees, shareholders, independent contractors, agents, members, predecessors,
successors, subsidiaries, affiliates, assigns, and attorneys from all claims,
counterclaims, answers, cross-claims, any judicial, administrative or other
proceedings of any kind in any jurisdiction, actions, causes of action, costs,
damages, debts, reserves, demands, expenses, liabilities, losses, obligations,
proceedings, and suits of every kind and nature, liquidated or unliquidated,
fixed or contingent, in law, equity, or otherwise, whether asserted or
unasserted, whether presently known or unknown, whether anticipated or
unanticipated, and whether direct or derivative, that Plaintiffs ever had, now
have or hereafter may acquire against Defendants, whether known or unknown, on
account of any action, inaction, matter, thing, or event, that occurred or
failed to occur at any time in the past, from the beginning of time through and
including the Effective Date, arising out of or related to the Action, the facts
underlying the Action and all claims alleged or that could have been alleged in
the Action.

 

2.2       Release Of Plaintiffs. Other than for breaches of this Agreement, and
except as reserved in Section 2.6 below, Defendants irrevocably release and
forever discharge Plaintiffs and each of their respective officers, directors,
employees, shareholders, independent contractors, agents, members, predecessors,
successors, subsidiaries, affiliates, assigns, and attorneys from all claims,
counterclaims, answers, cross-claims, any judicial, administrative or other
proceedings of any kind in any jurisdiction, actions, causes of action, costs,
damages, debts, demands, expenses, liabilities, losses, obligations,
proceedings, and suits of every kind and nature, liquidated or unliquidated,
fixed or contingent, in law, equity, or otherwise, whether asserted or
unasserted, whether presently known or unknown, whether anticipated or
unanticipated, and whether direct or derivative, that Defendants ever had, now
have or hereafter may acquire against Plaintiffs, whether known or unknown, on
account of any action, inaction, matter, thing, or event, that occurred or
failed to occur at any time in the past, from the beginning of time through and
including the Effective Date, arising out of or related to the Action and all
claims alleged by Plaintiffs in the Action.

 



 1 

 

 

2.3       Third-Party Beneficiaries. The third parties being released in
Paragraphs 2.1 and 2.2 are expressly agreed to be third-party beneficiaries of
this Agreement.

 

2.4       Waiver of Statutory Provisions. The Parties understand and assume the
risk that, after the execution of this Agreement, they may suffer material
injury, loss, damage, costs, attorneys’ fees, or expenses that are related to
the released claims, or that are unknown and unanticipated at the time this
Agreement was executed. The Parties expressly waive any statutory provision or
common law rule that provides that a release does not extend to claims that the
Party does not know or expect to exist at the time of executing the release,
which if known by it, would have materially affected the settlement. In
particular, each Party expressly waives the provisions of California Civil Code
Section 1542 (and any other law of similar effect in any jurisdiction), which
provides that:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

2.5       No Assignment of Claims. Each Party represents and warrants that it
owns all right, title, and interest in every claim that it purports to release,
and that it has not sold, assigned, transferred, hypothecated, pledged,
encumbered, or otherwise disposed of, in whole or in part, voluntarily or
involuntarily, any of those claims.

 

2.6       Reservation of Claims. Nothing contained in this Agreement shall
constitute a release by any Party of any claims, counterclaims, answers,
cross-claims, any judicial, administrative or other proceedings of any kind in
any jurisdiction, actions, causes of action, costs, damages, debts, demands,
expenses, liabilities, losses, obligations, proceedings, and suits of every kind
and nature, liquidated or unliquidated, fixed or contingent, in law, equity, or
otherwise, whether asserted or unasserted, whether presently known or unknown,
whether anticipated or unanticipated, and whether direct or derivative such
Party has or may have against Process America, Inc., Keith Phillips, Kim
Ricketts, or Craig Rickard (collectively, “Process America Claims”) all of which
Process America Claims are hereby expressly reserved.

 



 2 

 

 

3.0       GENERAL PROVISIONS

 

3.1       Jurisdiction and Governing Law. The Parties agree that the Supreme
Court of the State of New York, County of Queens shall retain jurisdiction to
enforce this Agreement. Each Party consents to the personal jurisdiction of that
Court for such purposes. This Agreement shall be interpreted in accordance with
the laws of the State of New York, without giving effect to the choice-of-law
rules of the State of New York.

 

3.2       Mistake. In entering and making this Agreement, the Parties assume the
risk of any mistake of fact or law, and any such mistakes shall not be grounds
for seeking rescission or otherwise attacking the validity of this Agreement.
This Agreement is final and binding on the Parties regardless of any mistake of
fact or law.

 

3.3       Entire Agreement. This Agreement constitutes the entire understanding
and agreement between Plaintiffs, on the one hand, and Defendants, on the other
hand, with respect to the subject matter of this Agreement and, as such,
supersedes any prior understandings, agreements, representations, warranties,
promises or covenants between Plaintiffs and Defendants, written or oral. The
express terms of this Agreement control and supersede any course of performance
or usage of the trade that may be inconsistent with any of the terms contained
in this Agreement. This Agreement shall not be amended, modified, altered or
otherwise changed, except in writing, signed by all Parties hereto, and
expressly stating that it is an amendment of this Agreement.

 

3.4       No Waiver. Any failure to enforce any of the terms and/or conditions
of this Agreement by any Party shall not constitute a waiver of such Party’s
right(s) to assert any of the terms and/or conditions of this Agreement,
including any term or condition that such Party failed to enforce.

 

3.5       Severability. The Parties understand and agree that in the event that
any provision of this Agreement is declared by any court, arbitrator or
administrative agency of competent jurisdiction to be invalid for any reason,
such invalidity shall not affect the remaining provisions of this Agreement,
which shall be fully severable, and given full force and effect.

 



 3 

 

 

3.6       Successors, Assigns and Beneficiaries. This Agreement shall be binding
on and inure to the benefit of the Parties and their respective parents,
affiliates, subsidiaries, officers, directors, partners, employees, heirs,
conservators, successors, devisees, and assigns.

 

3.7       Authority. Each person signing this Agreement represents and warrants
that he or she is authorized to execute this Agreement on behalf of the Party
for whom he or she signs.

 

3.8       Further Acts. The Parties agree to perform any further acts and
execute and deliver any further documents that may be reasonably necessary to
carry out this Agreement.

 

3.9       Representation By Counsel. The Parties represent that they have been
represented by counsel in the negotiation and execution of this Agreement.

 

3.10     No Rule of Strict Construction. The headings of this Agreement are
intended for convenience only, and shall not affect the interpretation of its
provisions. This Agreement shall be construed as jointly drafted and shall not
be construed against a Party on the ground that the Party drafted this
Agreement.

 

3.11     Counterparts. This Agreement may be executed in one or more
counterparts, each of which, when so executed, shall be deemed to be an original
and all of which taken together shall constitute one Agreement. Electronic
signatures shall be treated as originals.

 



 4 

 

 

IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement
effective as of the Effective Date.

 

Elite Legacy Education, Inc., Rich Dad Education, LLC f/k/a Tigrent Group Inc.  
  /s/ James E. May /s/ James E. May Signature Signature     James E. May James
E. May Printed Name Printed Name     Exec. VP & Gen. Counsel Exec. VP & Gen.
Counsel Title Title     10/25/17 10/25/17 Date Date

 

Tigrent Enterprises, Inc.

 

/s/ James E. May

Signature

 

James E. May

Printed Name

 

Exec. VP & Gen. Counsel

Title

 

10/25/17

Date

 



 5 

 

 

Cynergy Holdings, LLC BMO Harris Bank, N.A.

 

/s/ John V. Priore /s/ Megan S.Webster Signature Signature     John V. Priore
Megan S. Webster Printed Name Printed Name     President & CEO Associate General
Counsel & Vice President Title Title     10/25/17 October 25, 2017 Date Date

 

Moneris Solutions, Inc.

 

/s/ Bryan A. Jacobs

Signature

 

Bryan A. Jacobs

Printed Name

 

Assistant Secretary

Title

 

10/30/17

Date

 



 6 

 

 

Bank of America, N.A. BA Merchant Services, LLC

 

/s/ James Ciccone /s/ JoAnn Carlton Signature Signature

 

James Ciccone JoAnn Carlton Printed Name Printed Name

 

Associate General Counsel EVP Title Title

 

October 25, 2017 10/30/17 Date Date

 



 7 

 

 

EXHIBIT A

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

TIGRENT GROUP INC., RICH DAD EDUCATION, LLC, and TIGRENT ENTERPRISES INC.,

 

Plaintiffs,

 

v.

 

CYNERGY HOLDINGS, LLC, BANK OF AMERICA, N.A., BA MERCHANT SERVICES, LLC, BMO
HARRIS BANK, N.A., and MONERIS SOLUTIONS, INC.

 

Defendants.

Index No. 703951/2013

 

Assigned to Honorable
Marguerite A. Grays

 

 

 

STIPULATION OF DISMISSAL WITH PREJUDICE

 

The parties have resolved their dispute and jointly stipulate to the entry of an
order dismissing this action with prejudice. The parties agree that each shall
bear its own attorneys’ fees and expenses. The parties request that this Court
retain jurisdiction to enforce the Settlement Agreement between the parties.

 



 8 

 

 

[PROPOSED] ORDER OF DISMISSAL

 

Pursuant to stipulation of the parties, the Court dismisses this action with
prejudice. Each party shall bear its own attorneys’ fees and expenses. This
Court shall retain jurisdiction to enforce the Settlement Agreement between the
parties.

 

SO ORDERED this ___ day of _____________________, 2017.

 



        Honorable Marguerite A. Grays

  



 9 

 

 

EXHIBIT B

 

SUPREME COURT OF THE STATE OF NEW YORK

APPELLATE DIVISION: SECOND JUDICIAL DEPARTMENT

 

Tigrent Group Inc., :

Rich Dad Education, LLC and :

Tigrent Enterprises, Inc., : Appellate Division Docket No. 2016.6009

 

Plaintiffs-Respondents, :

 

- against – : Supreme Court Index No. 703951/2013

 

Cynergy Holdings, LLC, :

BMO Harris Bank, N.A., and : STIPULATION OF WITHDRAWAL

Moneris Solutions, Inc., :  OF APPEAL

 

Defendants-Respondents, :

 

Bank of America, N.A. and :

BA Merchant Services, LLC, :

 

Defendants-Appellants. :

   

Tigrent Group Inc., :

Rich Dad Education, LLC and :

Tigrent Enterprises, Inc., : Appellate Division Docket No. 2016.6012

 

Plaintiffs-Respondents, :

 

- against – : Supreme Court Index No. 703951/2013

 

Cynergy Holdings, LLC, :

BMO Harris Bank, N.A., and : STIPULATION OF WITHDRAWAL

Moneris Solutions, Inc., : OF APPEAL

 

Defendants-Appellants, :

 

Bank of America, N.A. and :

BA Merchant Services, LLC, :

 

Defendants-Respondents. :   :



 

The attorneys for the parties to the above-captioned appeals do hereby jointly
stipulate to the withdrawal of said appeals without costs or disbursements to
any party.

 



 10 

 

 

Park Jensen Bennett LLP Fox Rothschild LLP

 

By:   By:

  Steven Bennett, Esq.   David H. Colvin, Esq.   40 Wall Street, 41st Fl.   2000
Market Street, 20th Fl.   New York, NY 10005   Philadelphia, PA 19103          
Attorneys for Plaintiffs-   Attorneys for Defendants-Appellants   Respondents  
Bank of America, N.A. and       BA Merchant Services, LLC



Perkins Coie LLP

 



By:       Howard R. Cabot, Esq.     30 Rockefeller Plaza     22nd Floor     New
York, NY 10112           Attorneys for Defendants-Appellants    

Cynergy Holdings, LLC,

BMO Harris Bank, N.A., and

Moneris Solutions, Inc.

 

 

 

11

 

